Canty, J.
In 1887 the plaintiff and his brothers entered into negotiations with the St. Paul, Minneapolis & Manitoba Railway Company, by which they got leave to build on a certain eighty acres of land which was claimed by it as indemnity land, but for which it had at that time no patent. Plaintiff built the house in question, and he and his brothers made other improvements on the land. After the railway company procured its patent and had some further negotiations with the Turners for the sale of the land to them, it commenced an action of ejectment against them, procured judgment, and executed a writ of ejectment on the 15th of April, 1891, by which it got possession of the land. A few days before this, the railway company had sold the land to Elizabeth Kennedy, the wife of the defendant, and, upon obtaining possession of the land, it immediately turned the possession over to her. When the writ was executed, the house in question was vacant, and there was no one present upon the land except Thomas F. Turner, plaintiff’s brother, who on the same day made a lease with defendant, whereby defendant in his own name leased the land to the Turners, reserving to himself the use of this house, and Thomas F. Turner signed the names of himself, plaintiff, and his other brother to the lease. Kennedy immediately went into possession of the house, and Thomas Turner of the rest of the premises.
The house was a frame structure, built on skids turned up at the ends like sleigh runners, which rested on boards on the ground, so that it could be readily hauled away.,
The defendant took possession of it, built an addition fourteen by sixteen feet to it, and lived in it until January 6, 1892, when plaintiff demanded possession of it, and within two or three days afterwards commenced replevin proceedings for it in justice’s court. After a trial, the case was appealed to the District Court, *107and at the close of the evidence on the trial there a verdict was ordered for the defendant. Plaintiff moved for a new trial before the successor of the judge who tried the case, on the grounds that the verdict was not justified by the evidence, and for errors of law occurring on the trial. The motion was granted, and defendant appeals.
The complaint in replevin alleges that defendant wrongfully took the house on the 15th day of April, 1891, and plaintiff made no claim to it for nearly nine months afterwards, and he makes no attempt to excuse his laches.
It is true that there is evidence to the effect that, at the time the writ of ejectment was executed, Thomas Turner told defendant that this house belonged to plaintiff, but that defendant could use it during the breaking season, and then leave it, which defendant agreed to do, and that Thomas informed plaintiff of this within a week afterwards. But plaintiff and Thomas both testify that Thomas had no authority to rent, or in any way dispose of, this house, or do anything at all with it except to take care of it, so that it would not be burned down. There is no evidence that plaintiff in any manner ever consented to this arrangement. But it is claimed that his own laches in failing to act or elect or to inform defendant of that election in the matter, amounted to ratification by plaintiff in his own favor, while the defendant was apparently acting on his rights, or those of his wife as owner in possession, occupying the house, and building an addition to it. Batification of the unauthorized acts of an agent by neglecting for an unreasonable length of time after knowledge of them to repudiate them, while the opposite party is acting ón them, is an application of the doctrine of equitable estoppel. It is applied against the party guilty of laches, not in his favor.
The fact that the house was built on skids, as described, is a circumstance going to show that plaintiff intended that the house should remain personal property, and that he intended to remove it; but it would not' excuse him for failing to remove it for an unreasonable length of time.
We are of the opinion that by reason of plaintiff’s laches in failing to remove the house within a reasonable time after he was dispossessed, the house became a part of the realty, and has ceased *108to be the property of the plaintiff. Smith v. Park, 31 Minn. 70, (16 N. W. 490.)
The order appealed from is reversed.
Book, J., absent, sick, took no part.
(Opinion published 58 N. W. 823.)